Action against an interstate commerce carrier (motor truck) to recover damages for the loss of beef, poultry, butter and eggs, which arrived at the consignee’s place of business in a condition unfit for human consumption. There was conflicting evidence as to the condition of the goods, particularly the beef, at the time of loading it upon the trailer of the truck, as to the suitability of the manner of loading, and as to the care of the goods during transit in the carrier’s custody. Judgment, entered on the verdict of a jury in favor of defendant, insofar as appealed from, reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the verdict is against the weight of the credible evidence. Lewis, P. J., Johnston and Wenzel, JJ., concur; Carswell and Adel, JJ., dissent and vote to affirm.